DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
It appears that applicants failed to submit IDS for their claimed invention. Though the submission of IDS is optional, but it is important for applicants to disclose the prior art, which closely pertaining to the claimed invention.  For additional information, applicants may have to refer MPEP § 609.  Applicants’ cooperation in this regard appreciated.
Response to Restriction
Applicant's response to restriction requirement and election of group I corresponding to claims 1-29 without traverse, in the reply filed on 12/17/2020 are acknowledged.    
The examiner also acknowledges applicants election of the following species:

    PNG
    media_image1.png
    88
    496
    media_image1.png
    Greyscale
.
Claims 1-13 and 17-29 read the elected species. 
Accordingly, claims 14-16 and 30-32 are withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
The claims 1-13 and 17-29 are examined on merits in this office action. 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-13 and 17-29 are rejected under 35 U.S.C. 103 as being unpatentable over Maggio (US 2011/0257096 A1) in view of Arboleya et al (Food Hydrocolloids, 2005, 19, 485-491) and Ong et al (US 2005/0215475 A1).     
For claim 1:
Maggio teaches a composition comprising a peptide, alkylsaccharide, and wherein the peptide is octreotide and alkylsaccaride is selected from the group consisting of n-dodecyl-beta-D-maltoside (DDM), n-dodecyl maltoside, n-tetradecyl maltoside, n-tridecyl maltoside or sucrose mono-dodecanoate, sucrose mono-tridecanoate, and sucrose mono-tetradecanoate [see claims 1-4; Example 16]. 
Maggio further teaches that their therapeutic composition includes a drug absorption enhancing agent, for example, a surfactant, selected from the group consisting of carboxymethylcellulose sodium, methylcellulose, hydroxymethylcellulose, hydroxyethylcellulose and hydroxypropylcellulose etc [see 0090].
The difference is that Maggio is silent on exemplifying their composition with methylcellulose as an ingredient. 
At the outset, methylcellulose is well known ingredient in the pharmaceutical composition. It has several advantages. Applicants need to explain the specific advantages or any unexpected results with respect to addition of methylcellulose to the composition. Furthermore, the following explains the advantages of methylcellulose in pharmaceutical compositions. 
Maggio explicitly teaches that their composition includes methylcellulose as an absorption enhancing agent. 
Arboleya et al teach advantages of methylcellulose in the peptide compositions, specifically as viscosity enhancing properties or surfactant etc. [see abstract].
Ong et al also teach, in an analogous art, methylcellulose as a surfactant, such as an absorption enhancing or viscosity increasing agent [see claims 1, 2 and 19].
Accordingly, a skilled person would appreciate that methylcellulose could be predictably incorporated in the composition in view of its advantages and to yield a pharmaceutical composition. In addition, there would be a reasonable expectation of success, because it is well within the ordinary skill in the art to utilize a known absorption enhancing agent, in order to achieve a known and expected results. 
That is, generally, if it is known to use A, and known to use B for the same purpose, then it is obvious to use both A and B, In re Susi, 169 USPQ 423, 426; In re Kerkhoven, 205 USPQ 1069. Thus, combining them flows logically from their having been individually taught in the prior art.
For claims 2-5:
Maggio teaches a composition comprising octreotide [see claims 1-4].
For claims 6-10:
Maggio teaches a composition comprising n-dodecyl-beta-D-maltoside (DDM) [see claims 1-4; Example 16].
For claims 11-13:
Maggio explicitly teaches that their composition includes methylcellulose as an absorption enhancing agent. 
Arboleya et al teach advantages of methylcellulose in the peptide compositions, specifically as viscosity enhancing properties or surfactant etc. [see abstract].
Ong et al also teach, in an analogous art, methylcellulose as a surfactant, such as an absorption enhancing or viscosity increasing agent [see claims 1, 2 and 19].
For claims 17-21:
With regard to tonicity agent, buffer agent and pH of composition, these are well known in the field of pharmaceutical compositions. Nevertheless, Maggio teaches mannitol in their compositions [see 0074, 0114, 0236, Table IX], pH agent and pH ranges [see 0035, 0112, 0115, 0122, 0123, Example 10, 0259 etc]. In addition, Ong et al also teaches mannitol as a tonicifying agent and suitable pH range of 3 to 8 for their peptide compositions [see claims 1-6 and 18].
For claims 22-29:
With regard to concentration ranges, though the cited prior art teach suitable concentrations ranges, but these are considered as optimizable parameters, because a skilled person in the art would determine suitable concentrations ranges through a routine experimentation. 
Generally, differences in concentrations of components of a formulation will not support the patentability of subject matter encompassed by the prior art. Such formulations are results-effective variables which can be optimized. In in re Boesch, 617 F.2d 272,276, 205 USPQ 215, 219 (CCPA 1980), it was held that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Further, in In re Alter, 220 F. 2d454, 456, 105 USPQ 233,235 (CCPA 1955) the courts maintained that: "Where the general condition of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." As formulating optimal compositions for medicaments is routine in the art of pharmacology, the claims are considered to be prima facie obvious.

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929.  The examiner can normally be reached on 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658